Case: 13-5119    Document: 21    Page: 1   Filed: 04/16/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                WILLIAM OSCAR HARRIS,
                    Plaintiff-Appellant,

                            v.

                    UNITED STATES,
                    Defendant-Appellee,

                           AND

   CHARLES E. SAMUELS, JR., THOMAS R. KANE
           AND HARLEY G. LAPPIN,
                    Defendants.
              ______________________

                        2013-5119
                  ______________________

     Appeal from the United States Court of Federal
 Claims in No. 13-CV-0019, Judge Francis M. Allegra.
                  ______________________

                      ON MOTION
                  ______________________
                       PER CURIAM.
                        ORDER
    William Oscar Harris appeals the decision of the
 United States Court of Federal Claims, dismissing his
Case: 13-5119    Document: 21     Page: 2     Filed: 04/16/2014



 2                                 HARRIS   v. US



 complaint for lack of jurisdiction. For the following rea-
 sons, we grant the government’s motion to summarily
 affirm.
                        BACKGROUND
     Mr. Harris, a federal prisoner, brought this suit in the
 Court of Federal Claims against the United States and
 several current and former officials of the Federal Bureau
 of Prisoners. Mr. Harris’s complaint alleged that he had
 entered into a contract with the government through an
 offer to pay $40 million dollars to the then-Secretary of
 the Treasury in exchange for the discharge of “certain
 federal obligations owing to the United States” resulting
 from his prior criminal convictions. Harris v. United
 States, 13-cv-0019 at 1 (Fed. Cl. Jan. 9, 2013), ECF No. 1.
 Mr. Harris further alleged that the government’s refusal
 to perform its obligations amount to a breach of the
 alleged contract, entitling him to $40 million dollars and
 specific performance.
     On June 6, 2013, the Court of Federal Claims granted
 the government’s motion to dismiss Mr. Harris’s claims
 for lack of jurisdiction, as they were not “grounded in a
 contract, a money-mandating statute, or the ‘takings
 clause’ of the Fifth Amendment.” Harris v. United States,
 No. 13-19C, slip op. at 2 (Fed. Cl. June 6, 2013), ECF No.
 18). Mr. Harris filed a motion for relief from judgment
 pursuant to RCFC 60(b)(1) and (6). The court denied that
 motion, determining that there was no clear error of
 judgment or abuse of discretion in its original decision.
    Mr. Harris appeals. We have jurisdiction under 28
 U.S.C. § 1295(a)(3).
                        DISCUSSION
     The Tucker Act limits the jurisdiction of the Court of
 Federal Claims to claims for money damages against the
 United States based on sources of substantive law that
 “can fairly be interpreted as mandating compensation by
Case: 13-5119      Document: 21    Page: 3    Filed: 04/16/2014



  HARRIS   v. US                                           3



 the Federal Government.” United States v. Navajo Na-
 tion, 556 U.S. 287, 290 (2009). Here, it is clear that Mr.
 Harris failed to demonstrate that the Court of Federal
 Claims had jurisdiction over his case.
     The court correctly held that the statutory and regu-
 latory provisions cited in Mr. Harris’s complaint, namely,
 5 U.S.C. § 552a, D.C. Code § 28:3-306, and the Federal
 Bureau of Prisons’ Administrative Remedy Program (28
 C.F.R. § 542.10-18), do not give the Court of Federal
 Claims jurisdiction.     See generally Parker v. United
 States, 280 Fed. Appx. 957, 958 (Fed.Cir. 2008) (“Finally,
 to the extent Mr. Parker intended to bring a claim under
 the Privacy Act, the Court of Federal Claims is not the
 proper forum for such action.”).
      Mr. Harris contends that the court had jurisdiction
 over his complaint based on the existence of a contract
 between him and the federal government. But we discern
 no error in the Court of Federal Claims’ conclusion that
 the facts as alleged were insufficient to establish either an
 actual or an implied-in-fact contract. As the government
 correctly points out in its motion papers, the attachments
 to Mr. Harris’s complaint, which are the basis for the
 contract allegation, are nothing more than a series of
 documents signed by Mr. Harris and addressed to various
 government officials. Mr. Harris has not made a substan-
 tial claim of a contract.
     Nor can we say that the Court of Federal Claims had
 jurisdiction over his complaint based on 9 U.S.C. § 3.
 That statutory provision merely requires federal courts to
 stay litigation pending arbitration proceedings.
     Because the Court of Federal Claims’ decision was
 clearly correct, summary affirmance is appropriate. See
 Joshua v. United States, 17 F.3d 378, 380 (Fed. Cir. 1994)
 (Summary affirmance of a case “is appropriate, inter alia,
 when the position of one party is so clearly correct as a
Case: 13-5119         Document: 21   Page: 4     Filed: 04/16/2014



 4                                   HARRIS    v. US



 matter of law that no substantial question regarding the
 outcome of the appeal exists.”).
       Accordingly,
       IT IS ORDERED THAT:
    (1) The United States’ motion is granted. The judg-
 ment of the Court of Federal Claims is affirmed.
       (2) All other pending motions are denied as moot.
       (3) Each side shall bear its own costs.
                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court
 s28